Citation Nr: 1219091	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  08-13 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Eligibility for Chapter 35 educational benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran-parent was a member of the Virginia Army National Guard from February 1976 to October 1976, including a period of active duty for training (ACDUTRA) from August 1, 1976 to October 18, 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 denial letter issued to the Veteran's son by the Department of Veterans Affairs (VA) Regional Processing Office in Buffalo, New York.

In an Informal Hearing Presentation dated April 2012, the appellant's representative waived RO consideration of a statement submitted to the record in October 2008.


FINDINGS OF FACT

1.  The appellant was born on August [redacted], 1978.  

2.  An RO rating decision dated November 24, 2004 awarded the Veteran-parent a total disability rating based upon individual unemployability (TDIU) effective January 17, 1996.

3.  The appellant was less than 18 years old when TDIU benefits became effective for his Veteran-parent, and he had reached the age of 26 years old at the time the RO issued the rating decision which awarded TDIU benefits.






CONCLUSION OF LAW

The criteria for basic eligibility for Chapter 35 educational benefits have not been met.  38 U.S.C.A. §§ 3500, 3501, 3512 (West 2002); 38 C.F.R. § 21.3041 (in effect before and after May 28, 2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he is entitled to Chapter 35 educational benefits.  Chapter 35 of title 38 of the U.S. Code authorizes Dependents' Educational Assistance (DEA) to "eligible persons," including "children whose education would otherwise be impeded or interrupted by reason of the disability or death of a parent from a disease or injury incurred or aggravated in the Armed Forces."  38 U.S.C.A. § 3500.  For purposes of DEA benefits under Chapter 35, the term "eligible person" means "a child of a person who, as a result of qualifying service, died of a service-connected disability or has a total disability permanent in nature resulting from a service-connected disability, or who died while a disability so evaluated was in existence."  38 U.S.C.A. § 3501(1)(A). 

The facts of this case may be briefly summarized.  In pertinent part, the Veteran had period of ACDUTRA from August 1, 1976 to October 18, 1976.  The Veteran's son, the appellant, was born on August [redacted], 1978.  The Veteran obtained full custody of the appellant in a divorce proceeding finalized in October 1980.  The Veteran had prosecuted multiple VA disability claims following her discharge from ACDUTRA.

In pertinent part, an RO rating decision dated November 24, 2004 awarded the Veteran TDIU benefits effective January 17, 1996.  This rating also determined that the Veteran was entitled to DEA benefits effective January 17, 1996.  The Veteran was provided notice of this decision by letter dated January 24, 2005.  The appellant filed for DEA benefits in July 2005.

According to this factual pattern, the appellant was less than 18 years old upon the effective date of the award of TDIU benefits for the Veteran-parent on January 17, 1996.  He had reached the age of 26 years at the time the RO issued the rating decision which awarded the Veteran-parent TDIU benefits.

At the time the appellant filed the claim for DEA benefits, the provisions of 38 U.S.C.A. § 3512 defined periods of eligibility as beginning on the person's 18th birthday, or on the successful completion of the person's secondary schooling, whichever occurs first, and ending "on the person's twenty-sixth birthday."  These provisions provided an exception where VA found the veteran-parent to have a service-connected total disability permanent in nature "after the person's eighteenth birthday but before the person's twenty-sixth birthday."  38 U.S.C.A. § 3512(a)(3).

VA regulations specified that an eligible child's period of eligibility for educational assistance under Chapter 35 began on his/her 18th birthday or successful completion of secondary schooling, whichever occurred first.  38 C.F.R. § 21.3041 (2004).  Exceptions to the basic beginning date were as follows:

	(1) An eligible child may have a beginning date earlier than the basic beginning date when he or she has:
	(i) Completed compulsory school attendance under applicable State law, or
	(ii) Passed his or her 14th birthday and has a physical or mental handicap.  See §21.3040(a).
	(2) The eligible child may have a beginning date later than the basic beginning date when any of the following circumstances exist.
      (i) If the effective date of the permanent and total disability rating is before the child has reached 18 but the date of notification to the veteran from whom the child derives eligibility occurs after the child has reached 18, the basic beginning date as determined in paragraph (a) of this section, or the date of notification to the veteran, whichever is more advantageous to the eligible child.
      (ii) If the effective date of the permanent and total rating occurs after the child has reached 18 but before he or she has reached 26, the beginning date of eligibility will be the effective date of the rating or the date of notification to the veteran from whom the child derives eligibility, whichever is more advantageous to the eligible child.
      
Additionally, the provisions of 38 C.F.R. § 21.3041(c) stated that the basic ending date for eligibility was the person's 26th birthday.  Exceptions to the basic ending date were as follows:

      (d) Modified ending date.  When one of the following occurs between ages 18 and 26, the ending date will be the eligible person's 26th birthday or 8 years from the date of happening specified in paragraphs (d) (1) to (7) of this section and 10 years in paragraph (d)(8), whichever is later.  When paragraph (d)(9) is applicable, the ending date will be as stated in paragraph (d)(9).  Where the ending date is subject to modification under more than one of paragraph (d) (3), (4), (5), (6) or (7) of this section, the more favorable date will apply.  In no case will the modified ending date extend beyond the eligible person's 31st birthday.

Thereafter, VA regulations provided 9 exceptions to the basic ending date.  The only potentially applicable exception is listed in 38 C.F.R. § 21.3041(d)(1), which states that a modified ending date can be based upon the effective date of permanent and total rating of veteran-parent or the date of notification to him or her of such rating, whichever is more advantageous to the eligible person.

Effective May 28, 2008, VA revised the criteria of 38 C.F.R. § 21.3041 which provided more specific instructions.  As such, the language of these revised criteria differs from the version quoted above.  In pertinent part, the revised criteria pertaining to a permanent and total disability rating (P&T) to state as follows:

      (a) Eligibility derived from a veteran with a P & T disability.  An eligible child's period of eligibility generally begins on the child's 18th birthday, or on the successful completion of the child's secondary schooling, whichever first occurs.  The period of eligibility generally ends on the earlier of the date of the child's 26th birthday or the date the veteran is no longer P & T disabled.  VA will extend an eligible child's period of eligibility for the reasons listed in paragraphs (g) and (h) of this section.  See paragraph (c) of this section if the child serves on duty in the Armed Forces as an eligible child after his or her 18th birthday and before his or her 26th birthday.  If the veteran dies while the P & T rating is in effect and before the eligible child's 26th birthday, see paragraph (b) of this section to determine the new period of eligibility.  Exceptions to this general period of eligibility are as follows:

      (1) Period of eligibility may begin before the child's 18th birthday.  The period of eligibility may begin before the eligible child's 18th birthday for one of the reasons in paragraphs (a)(1)(i), (ii), or (iii) of this section.  The period of eligibility ends on the earlier of the date the veteran is no longer rated P & T disabled or the date of the child's 26th birthday.  See § 21.3135(h) if the veteran is no longer rated P & T disabled. 
      (i) The child completed compulsory school attendance under applicable State law (see § 21.3040(a) and (b)); 
	(ii) The child is pursuing a course designed to prepare him or her for an examination required or used for entrance into an institution of higher education or a graduate school; or 
      (iii) The child is beyond his or her 14th birthday and has a physical or mental handicap (see § 21.3040(a)). 
	
(Authority 38 U.S.C. 3512(a)) 

      (2) Period of eligibility may begin after the child's 18th birthday.  A child's period of eligibility may begin after his or her 18th birthday if VA first finds the veteran has a P & T disability after the child's 18th birthday but before the child's 26th birthday.  See paragraph (e) of this section if an adopted child becomes eligible through qualifying as the veteran's child after VA first finds the veteran has a P & T disability.  See paragraph (f) of this section if a stepchild becomes eligible through qualifying as the veteran's child after VA first finds the veteran is P & T disabled.
      (i) Beginning date if the effective date of the initial P & T rating is before the child's 18th birthday and notification to the veteran occurs after the child's 18th birthday and before his or her 26th birthday.  If the effective date of the P & T rating is before the child's 18th birthday, and the date of notification to the veteran occurs after the child's 18th birthday but before the child's 26th birthday, the child may elect the beginning date of his or her period of eligibility.  (See paragraph (i) of this section for election requirements.)  If the child elects a beginning date that is before his or her 18th birthday, the period of eligibility ends the earlier of the date that the veteran is no longer rated P & T disabled, or the date of the child's 26th birthday.  If the child elects a beginning date after his or her 18th birthday, the period of eligibility ends the earlier of the date the veteran is no longer rated P & T disabled or 8 years after the beginning date the child elects.  (See § 21.3135(h) if the veteran is no longer rated P & T disabled.) The child can elect as a beginning date either-- 

	(A) The date of his or her 18th birthday; 
	(B) The date he or she completed compulsory school attendance under applicable State law (see § 21.3040(a) and (b)), if that date is on or after the effective date of the P & T rating and before his or her 18th birthday; 
	(C) The date he or she begins a course designed to prepare him or her for an examination required or used for entrance into an institution of higher education or a graduate school, if that date is on or after the effective date of the P & T rating and before the date of notification to the veteran of the P & T rating.  If the child elects the beginning date of enrollment in such course, he or she may not receive educational assistance for pursuit of secondary schooling unless secondary school pursuit is otherwise authorized (see § 21.3040); 
	(D) The date VA notifies the veteran of the P & T rating; or 
	(E) Any date between the applicable date described in paragraphs (a)(2)(i)(A) through (C) of this section and the date in paragraph (a)(2)(i)(D) of this section. 

      (ii) Beginning date if the effective date of the P & T rating is after the child's 18th birthday and before child's 26th birthday.  If the effective date of the P & T rating occurs after the child's 18th birthday but before the child's 26th birthday, the child may elect the beginning date of his or her period of eligibility.  (See paragraph (i) of this section for election requirements.)  The period of eligibility ends the earlier of the date the veteran is no longer rated P & T disabled, or 8 years after the beginning date the child elects.  (See § 21.3135(h) if the veteran is no longer rated P & T disabled.)  The child can elect as a beginning date-- 
	(A) The effective date of the P & T rating; 
	(B) The date VA notifies the veteran of the veteran's P & T rating; or 
	(C) Any date in between. 

If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the Veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  The final rule to the amendment in May 2008 specifically states that the amendments are effective to the date of the statutory changes, which were before the July 2005 application for DEA benefits (but none are relevant to the type of case at hand).  Thus, technically, the revisions may be applied to this case. 

Regardless, the Board must find that the appellant's claim of eligibility for DEA benefits must be denied as a matter of law under any applicable version of law.  Under 38 U.S.C.A. § 3512 and both versions of 38 C.F.R. § 20.3041 cited above, the law specifically states that an eligible person's eligibility ends on the person's 26th birthday.  

The provisions of 38 C.F.R. § 20.3041 in effect prior to May 28, 2008 provide an exception in section (d)(1) where the effective date of permanent and total rating of the Veteran-parent or date of notification of rating "occurs between ages 18 and 26."  Unfortunately, this exception to the basic ending date cannot be applied as the effect date of the TDIU rating occurred before the appellant turned 18 and the authorizing decision (with subsequent notification) occurred after his 26th birthday.

Similarly, the provisions of 38 C.F.R. § 20.3041 in effect since May 28, 2008 specifically state that a child's eligibility ends on the child's 26th birthday.  There are no exceptions applicable to the facts at hand.

The Board observes that the appellant and the Veteran-parent have voiced their belief that the law as applied to the facts of this case is unfair.  In particular, it is argued that a different result would have been reached but for the delay on VA's part in granting TDIU benefits to the Veteran-parent.  This is an equitable argument which the Board, unfortunately, cannot entertain.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress."  See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990). 

In sum, the record reflects that the appellant was less than 18 years old when TDIU benefits became effective for his Veteran-parent, and that he had reached the age of 26 years old at the time the RO issued the rating decision which awarded TDIU benefits.  According to the statutory scheme enacted by Congress, the appellant is not eligible for DEA benefits.  The claim must denied as a matter of law.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

It does not appear to the Board that the VCAA is applicable to the type of claim at hand, which involves a claim not found in Chapter 51.  See Barger v. Principi, 16 Vet. App. 132 (2002) (holding that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA)). 

In any event, assuming all favorable facts to the appellant as true, the Board must deny the claim as a matter of law.  As such, no further notice or assistance would be required to the appellant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). 



ORDER

The claim for eligibility for Chapter 35 educational benefits is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


